NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              FEB 23 2011

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

In the Matter of: INTERNATIONAL                  No. 09-56061
NORCENT TECHNOLOGY, a California
corporation doing business as Norcent            D.C. No. 2:08-cv-01316-GHK
Technology, Inc.,

              Debtor.                            MEMORANDUM*

U.S. PHILIPS CORPORATION, a
Delaware corporation,

              Plaintiff - Appellee,
  v.

NORCENT HOLDINGS, INC.;
INTERNATIONAL NORCENT
TECHNOLOGY, INC.,

              Defendants,

DAVID L. RAY,

              Trustee.

FEDERAL DEPOSIT INSURANCE
CORPORATION,

              Receiver - Appellant.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                     Appeal from the United States District Court
                        for the Central District of California
                      George H. King, District Judge, Presiding

                           Submitted February 18, 2011**
                               Pasadena, California

Before: KLEINFELD and GRABER, Circuit Judges, and ZILLY, Senior District
Judge.***


       The appeal in this case is dismissed as moot, and the decision of the district

court entered in June 2009 is vacated, in light of the satisfaction of judgment filed

by appellee U.S. Philips Corporation in the related patent infringement case in

March 2009.

       Appellee’s theories for how a “case or controversy” still existed after its

settlement with Jennifer Long are unavailing. The settlement extinguished

appellee’s lien rights with respect to Ms. Long’s property, rendering moot the issue

of appellee’s and appellant’s relative priorities, which was the subject of the appeal

to the district court.




        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Thomas S. Zilly, Senior United States District Judge
for the Western District of Washington, sitting by designation.

                                           2                                    09-56061
      This matter is remanded to the district court with instructions to dismiss the

bankruptcy appeal as moot.

      The parties shall bear their own costs on appeal.

      DISMISSED, VACATED, and REMANDED.




                                         3                                    09-56061